Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims

Claims 1-19 have been reviewed and are addressed below.

Response to Amendment
With respect to applicant’s amendments filed on 12-9-21, it has been entered and are addressed below.
With respect to the 112 rejection, it is withdrawn in view of applicant’s arguments which examiner found persuasive.
With respect to applicant’s arguments regarding the 101 rejection, applicant argues that the amended claims includes a camera on the mobile device to obtain visual feedback about a physical appearance of the user, analyzing the physical appearance of the user and using the facial expression of the user to determine stress of the user to diagnose a depression in the user. Examiner respectfully disagree. The use of camera on the mobile device is input of data. The analysis of the physical appearance to determine the stress of the user to diagnose a depression still falls under the category of certain methods of organizing human activity, specifically the interaction between the user and the user device falls under managing personal behavior or 
Applicant argues that the amended claim include the additional limitation of wherein the operate to monitor includes using a camera…which has the effect of integrating whatever abstract idea maybe present into practical application. Examiner respectfully disagree. The camera is used to input data, while a generic computer is used to execute the abstract idea.
Applicant argues that the diagnosing a condition is analogous to treatment limitation. Examiner respectfully disagree. The diagnosis performs an analysis where as treatment, actually includes increasing dosage, frequency of medications (see Classen).
Applicant argues that the present claim define the computer system providing positive reinforcement for at least one of the categories in which the user is complying, which is affecting a particular treatment for a disease or medical condition. Examiner respectfully disagree. The positive reinforcement is a message or alert to a user. That does not change the treatment of the user.
With respect to applicant’s arguments regarding the prior art in claims 1-19, it is moot in view of applicant’s amendments to the claims and are addressed below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-19 are drawn to a system, system and method which is/are statutory categories of invention (Step 1: YES). 
Independent claims 1, 10 and 11 recite “determine a baseline information about the user for each of a plurality of different categories of action of the user”, “using the baseline information to determine baseline user behavior, for each of the different categories”, “monitor said each of the said different categories of action of the user to obtain monitored information and to compare the monitored information for monitored categories with the baseline information”, “determine for each of the monitored categories whether the user is complying by acting within specified parameters within at least one category”, “providing positive reinforcement for at least one of the categories in which the user is complying within the category by acting within the specified parameters within the at least one category”, “providing at least one alert for at least another of the categories in which the user is not complying within the category by not acting within specified parameters within the at least another category”; “analyzing the physical appearance of the user and using the physical appearance of the user to determine stress of the user to diagnose a depression in the user.”
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by identifying and reporting events preceding a pattern in a set of user data. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or 
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “computing system”, “mobile device”, “smart device”, “camera” which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of “running a computer application”, “wherein the operate to monitor includes using a camera on the mobile device to obtain visual feedback about a physical appearance of the user”, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 26, where “smart devices and applications which may be on the computer 100 or on other platforms. Examples of a smart device are a smart phone, a smart bed, a smart scale, a fitness tracker, or a smart watch.” 
Paragraph 16 recites “computer including a desktop computer, phone, tablet, or any other computer”.
Paragraph 24 recites “Data can also be gathered by visual feedback at 227, which is carried out by reading the user's emotions and moods based on changes in the user's physical appearance. This can be done for example using a camera, facial recognition techniques, and machine learning which can allow the system to measure the severity of changes in the user's behavior”.

The claims recite the additional element of “running a computer application”, “wherein the operate to monitor includes using a camera on the mobile device to obtain visual feedback about a physical appearance of the user”, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-9, 12-19 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacNeice (2017/0017759) in view of MCINTOSH (2016/0027278) and Kibar (2004/0210159).
With respect to claim 1 MacNeice teaches a system of monitoring depression in a user, comprising: 
a computer system, running a computer application (MacNeice paragraph 109 “the above described method, system and application are implemented in software (i.e., computer instructions) that are stored in a computer readable memory and executed by a processor on both a patient device and a system server”), 
the computer system including a mobile device associated with the user (MacNeice paragraph 15 “combine therapy and/or treatment with the full, dynamic features of a mobile device (e.g., smartphone or tablet)”), 
the computer system operating to initially calibrate, to determine baseline information about the user for each of a plurality of different categories of action of the user (MacNeice 29 “application captures a baseline and rules out other diseases/disorders/conditions not related to the patient's current disease/disorder/condition (step 12)”), and the computer system using the baseline 
 the computer system providing positive reinforcement for at least one of the categories in which the user is complying within the category (MacNeice paragraph 137 “Typical CBT systems and methods prompt the user with simplistic " reward yourself with each urge to overcome" that is believed to be too general and vague. The disclosed embodiments give a list of prompts that a patient rewards itself and looks back at their personalization”)
the computer system providing at least one alert for at least one of the categories in which the user is not complying within the category (MacNeice 104 “CBT application may remind the user to get into bed (step 114)”);
wherein the operate to monitor includes using a camera on the mobile device (MacNeice paragraph 110 “The device 302 will also include a processor, memory, input/output components and other devices (e.g., camera, GPS, accelerometer, etc.) that are useful for inputting and transmitting data disclosed herein”).
MacNeice does not teach after the initially calibrate, the computer system operating to monitor said each of said different categories of action of the user to obtain monitored information and to compare the monitored information for monitored categories with the baseline information, and to determine, for each of the monitored categories, whether the user is complying by acting within specified parameters within at least one category; 

MCINTOSH teaches in certain embodiments the system executes its analytical engine to compute a mean frequency over a prescribed period, and applies a first predetermined factor to a standard deviation of this frequency above the mean frequency, the product serving as a threshold for detection of a meal activity event. In similar manner, the system applies a second predetermined factor to the standard deviation of this frequency below the mean frequency, the product serving as a threshold for detection of an anomalous missed meal (MCINTOSH paragraph 231 which is interpreted as another category being monitored).
One of ordinary skill in the art would have found it obvious to combine the teachings of MacNeice with MCINTOSH with the motivation of provides for effective indirect event-based monitoring within a predefined setting for anomalous conduct on the part of one or more subjects (MCINTOSH paragraph 77).
MacNeice with MCINTOSH does not teach obtain visual feedback about a physical appearance of the user, analyzing the physical appearance of the user and 
Kibar teaches facial response content provided from the facial expression analysis software (included in the image and video processing software) is analyzed by the psychology analysis software, for example, by determining the quantitative extent of facial muscle contraction (in other words, how far the muscle have contracted), which can be indicative of sadness. The software may also determine the location and movement of specific features of the face, including the lips, nose, or eyes, and translate those determinations into corresponding psychological states using pre-existing lookup tables (Kibar paragraph 36).
One of ordinary skill in the art would have found it obvious to combine the teachings of MacNeice with MCINTOSH with Kibar with the motivation of reducing a gap between efficacy and effectiveness (i.e., a gap between clinical trials and real-world performance) of treatments (Kibar paragraph 87).
Claim 11 is rejected as above.With respect to claim 2 MacNeice teaches the system as in claim 1, wherein the visual feedback is used to detect a mood of the user (MacNeice paragraph 123).
Claim 12 is rejected as above.With respect to claim 3 MacNeice teaches the system as in claim 2, wherein the application monitors the categories using all of obtaining information directly from the user, the camera to obtain the visual feedback and (MacNeice paragraph 110), and 
Claim 13 is rejected as above.With respect to claim 4 MacNeice teaches the system as in claim 1, wherein the visual feedback is used (MacNeice paragraph 110).
MacNeice does not teach to detect weight loss or weight gain of the user to determine the users dietary habits need to be adjusted.
MCINTOSH teaches the baseline is preferably determined in adaptive manner from an activity log which correlates data from multiple sensors, such as periodic data from an exercise bicycle and periodic data from a weight scale, with measurement data for total daily activity and kitchen activity within the monitored setting/site (MCINTOSH paragraph 48). 
One of ordinary skill in the art would have found it obvious to combine the teachings of MacNeice with MCINTOSH with the motivation of provides for effective indirect event-based monitoring within a predefined setting for anomalous conduct on the part of one or more subjects (MCINTOSH paragraph 77).
Claim 14 is rejected as above.With respect to claim 5 MacNeice teaches the system as in claim 4. MacNeice with MCINTOSH does not teach wherein the visual feedback is used to detect a user with baggy eyes and dark circles to determine the user’s  sleep.  

One of ordinary skill in the art would have found it obvious to combine the teachings of MacNeice with MCINTOSH with Kibar with the motivation of reducing a gap between efficacy and effectiveness (i.e., a gap between clinical trials and real-world performance) of treatments (Kibar paragraph 87).
Claim 15 is rejected as above.With respect to claim 6 MacNeice teaches the system as in claim 4, wherein the categories of action being done by the user relate the user’s diet, medication compliance, to an amount of time the user spends on a computer, an amount of physical activity, frequency and amount of social interaction, and trends in academic performance (MacNeice paragraph 115).
Claim 16 is rejected as above.With respect to claim 7 MacNeice teaches the system as in claim 1. MacNeice does not teach wherein said to operated to monitor comprises detecting a frown on the user’s face as a sign of depression.
Kibar teaches facial response content provided from the facial expression analysis software (included in the image and video processing software) is analyzed by the psychology analysis software, for example, by determining the quantitative extent of 
One of ordinary skill in the art would have found it obvious to combine the teachings of MacNeice with MCINTOSH with Kibar with the motivation of reducing a gap between efficacy and effectiveness (i.e., a gap between clinical trials and real-world performance) of treatments (Kibar paragraph 87).
Claim 17 is rejected as above.With respect to claim 8 MacNeice in view of MCINTOSH teaches the system as in claim 1. MacNeice does not explicitly teach wherein the alert is an alert to a first group of people for a first severity of alarm, and is an alert to a second group of people for a second severity of alarm.
MCINTOSH teaches the system in this embodiment also accommodates aggregate analysis of different subjects' datasets. This is achieved by anonymizing each end-user's data according to applicable law, removing personally identifiable information to produce a conglomerate database 106. This provides a number of useful features. For instance, various longitudinal analytics over groups of users may be carried out, thus permitting patterns and behaviors typified over multiple households and situations to be abstracted and fed back to the individual levels of analytics through a suitably configured optimization process 107. In addition, this large database may be mined for 
Claim 18 is rejected as above.With respect to claim 9 MacNeice in view of MCINTOSH teaches the system as in claim 8. MacNeice does not explicitly teach wherein the alert to the first group of people is for  lack of compliance in less than 2 categories, and where the alert to the second group of people is for lack of compliance in more than 2 categories. MCINTOSH teaches may thus track the subject's regular habit of watching TV programs, for example, and establish patterns within this feature set for later comparison and anomaly testing. A subject's failure to follow a habitually established watching schedule, or the subject's failure to exhibit any watching activity at all during expected time periods may form one basis for alerting the monitoring user(s) (MCINTOSH paragraph 96 ) and t. A first degree, preferably in the form of a first threshold, outside the given range for triggering anomaly determination of anomalous condition and displaying the same on the UI is adjustably set at block 1007. A second degree, also preferably in the form of a second threshold, outside the given range for actuating transmission of push notices to the 
Claim 19 is rejected as above.

With respect to claim 10 MacNeice teaches a system of monitoring depression in a user, comprising: 
a computer system, running a computer application (MacNeice paragraph 109 “the above described method, system and application are implemented in software (i.e., computer instructions) that are stored in a computer readable memory and executed by a processor on both a patient device and a system server”), 
the computer system including a mobile device associated with the user (MacNeice paragraph 15 “combine therapy and/or treatment with the full, dynamic features of a mobile device (e.g., smartphone or tablet)”), 
the computer system operating to initially calibrate, to determine baseline information about the user for each of a plurality of different categories of action of the user including at least all of sleep, diet, screen time, exercise, social interaction, 
 the computer system providing positive reinforcement for at least one of the categories in which the user is complying within the category (MacNeice paragraph 137 “Typical CBT systems and methods prompt the user with simplistic " reward yourself with each urge to overcome" that is believed to be too general and vague. The disclosed embodiments give a list of prompts that a patient rewards itself and looks back at their personalization”).
MacNeice does not teach after the initially calibrate, the computer system operating to monitor said each of said different categories of action of the user to obtain monitored and to compare monitored information for monitored categories with the baseline information, and to determine, for each of the categories, whether the user is complying by acting within specified parameters within the category; the computer system providing at least one alert for at least one of the categories in which the user is not complying within the category by not acting within specified parameters within the at least another category, including providing an alert to the user when the user does not comply with a first subset of the categories, providing an alert to someone other than the user when the user does not comply with a second subset of the categories of a greater number than the first subset of the categories.
MCINTOSH teaches the system undergoes a learning phase of operation to first form an event frequency distribution according to defined time cycles, including hours in 
MCINTOSH teaches the system undergoes a learning phase of operation to first form an event frequency distribution according to defined time cycles, including hours in a day, days in the week, etc. The system then tokenizes consistent patterns and associates them with a priori classes of typical events (bed times, meals, etc.), and/or subject-specific events (time-consistent room use activities or appliance-use activities). The degree of deviation or compliance with such learned schedules of events (MCINTOSH paragraph 144 which reads on the monitoring a category and determining if the user is not complying).
MCINTOSH teaches in certain embodiments the system executes its analytical engine to compute a mean frequency over a prescribed period, and applies a first predetermined factor to a standard deviation of this frequency above the mean frequency, the product serving as a threshold for detection of a meal activity event. In similar manner, the system applies a second predetermined factor to the standard deviation of this frequency below the mean frequency, the product serving as a threshold for detection of an anomalous missed meal (MCINTOSH paragraph 231 which is interpreted as second category being monitored).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626